Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered June 21, 1989, convicting him of robbery in the second degree, criminal possession of a controlled substance in the seventh degree, and criminal possession of a hypodermic instrument, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the testimony adduced at trial was legally sufficient to demonstrate "physical injury” pursuant to Penal Law § 10.00 (9). The complainant testified that the defendant bit him on the forearm during the commission of the robbery. He further testified that the bite wound was red all over, throbbed, produced a large bump, and required medical treatment. According to the complainant, he was in terrible pain for a substantial period of time, he could not use his arm, he could not return to work for some time, and the bump did not go away for at least three weeks. This testimony was sufficient to warrant the submission of the issue of physical injury to the jury (see, People v Bogan, 70 NY2d 860; People v Harper, 145 AD2d 933; People v Starling, 101 AD2d 704; People v Coward, 100 AD2d 628).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Brown, Sullivan and Miller, JJ., concur.